DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election
Applicant’s election without traverse of claims 1-14 designated Group I in the reply filed on 12/02/2022 is acknowledged.
Claim 15-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2022.

Specification
The disclosure is objected to because of the following informalities:
 “…certain elements are also contemplated as “consisting essentially of and…”… in  para.[0058] needs to be corrected.  A suggested correction is -- certain elements are also contemplated as “consisting essentially [[of]] of” and --.
	 “… (d) in response to determining the subject is in the awake state, initiating and maintaining an output that can be detected by the subject using the at least one output device such that the apparatus does not produce any output [903, 904]” in para.[0108] needs to be corrected. A suggested correction is --(d) in response to determining the subject is in the awake state, initiating and maintaining an output that can be detected by the subject using the at least one output device --. Appropriate correction is required.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Following claims  are objected to because of the following informalities:  
Claim 2 lines 3-4  “switching from the entrainment phase to the sleep training phase when the total amount of time the subject is in the awake state is less than a predetermined amount of time” needs to be corrected in light of MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, the method step limitation “when the total amount of time the subject is in the awake state is less than a predetermined amount of time” broadly yet reasonably interpreted under MPEP 2111.04(II) qualifies as a contingent limitation i.e. the preceding step is not necessarily required to be performed if the “when” conditions are not met and thus applied art need not necessarily disclose this contingent/conditional method step. A suggested correction is -- switching from the entrainment phase to the sleep training phase [[when]] based on the total amount of time the subject is in the awake state is less than a predetermined amount of time --. For similar reasons, claim 3 lines 4-5 “decreasing the intensity of the output when the total amount of time the subject is in the awake state is less than a predetermined amount of time” needs to be corrected to -- decreasing the intensity of the output [[when]] based on the total amount of time the subject is in the awake state is less than a predetermined amount of time-- and claim 4  lines 3-4 “increasing the intensity of the output when the total amount of time the subject is in the awake state is greater than the predetermined amount of time” needs to be corrected to -- increasing the intensity of the output [[when]] based on the total amount of time the subject is in the awake state is greater than the predetermined amount of time--.
Claim 3 and claim 4 line 1 “when in the sleep training phase” needs to be corrected in light of MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Here, the method step limitation “when in the sleep training phase” broadly yet reasonably interpreted under MPEP 2111.04(II) qualifies as a contingent limitation i.e. the proceeding step is not necessarily required to be performed if the “when” conditions are not met and thus applied art need not necessarily disclose this contingent/conditional method steps in the body. Examiner suggests amending claim 3 and claim 4 line 1 “further comprising, when in the sleep training phase” to -- further comprising, [[when]] in the sleep training phase--.
Claim 1 lines 10-11 “halting the output in response to determining that the subject is in the sleep state such that the apparatus does not produce any output” needs to be corrected. A suggested correction is – halting the output in response to determining that the subject is in the sleep state, [[such that]] with the apparatus [[does]] not [[produce]] producing any output – or -- halting the output in response to determining that the subject is in the sleep state [[such]] in a manner that the apparatus does not produce any output-- to avoid intended result/functional limitation recitation which could raise question as to whether the limitation proceeding “such that” is required or not required.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 16 recites “modifying the intensity of the output over time” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 16 “modifying the intensity of the output over time” is the same as, different than or in addition to that recited in claim 1 line 13 and if different in what way the two differ. If they are the same, Examiner suggest amending claim 1 line 16  to –wherein the step of  modifying the intensity of the output over time—or – wherein the modifying the intensity of the output over time--.
Claim 1 is indefinite due to the limitation “can be…” in lines 7-8 (i.e. “in response to determining the subject is in the awake state, initiating and maintaining an output that can be detected by the subject using the at least one output device”) which renders the scope of the claim unclear. More specifically, it is unclear as to whether the limitation following "can be" is required or is optional. Examiner suggests amending to -- in response to determining the subject is in the awake state, initiating and maintaining an output that [[can be]] is detected by the subject using the at least one output device—or -- in response to determining the subject is in the awake state, initiating and maintaining an output that [[can]] is configured to be detected by the subject using the at least one output device--.
The term "most effective" in claim 14 is a relative term which renders the claim indefinite.  The term of degree "most” and  the subjective term “effective" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is unclear as to in what way or manner the output is deemed effective i.e. effect in comparison to other outputs, most effective for promoting continuous sleep of a subject by eliminating and/or preventing sleep associations; or most effective in some other manner, function, effect or output.
Dependent claims 2-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-14  are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner Claims 1-14  are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of US 10940286 B2 to  Kansagra; Sujay M. (hereinafter referred to as “Kansagra”).
As per Examined independent Claim 1, Examined Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 1 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 1 (species) in the conflicting patent to Kansagra  and thus, examined claim 1 is anticipated by and unpatentable over claim 1 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 2, Examined Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 2 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 1 (species) in the conflicting patent to Kansagra  and thus, examined claim 2 is anticipated by and unpatentable over claim 1 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 3, Examined Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 3 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 1 (species) in the conflicting patent to Kansagra  and thus, examined claim 3 is anticipated by and unpatentable over claim 1 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 4, Examined Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 2 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 4 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 2 (species) in the conflicting patent to Kansagra  and thus, examined claim 4 is anticipated by and unpatentable over claim 2 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 5, Examined Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 3 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 5 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 3 (species) in the conflicting patent to Kansagra  and thus, examined claim 5 is anticipated by and unpatentable over claim 3 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 6, Examined Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 4 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 6 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 4 (species) in the conflicting patent to Kansagra  and thus, examined claim 6 is anticipated by and unpatentable over claim 4 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 7, Examined Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 5 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 7 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 5 (species) in the conflicting patent to Kansagra  and thus, examined claim 7 is anticipated by and unpatentable over claim 5 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 8, Examined Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 6 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 8 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 6 (species) in the conflicting patent to Kansagra  and thus, examined claim 8 is anticipated by and unpatentable over claim 6 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 9, Examined Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 7 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 9 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 7 (species) in the conflicting patent to Kansagra  and thus, examined claim 9 is anticipated by and unpatentable over claim 7 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 10, Examined Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 8 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 10 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 8 (species) in the conflicting patent to Kansagra  and thus, examined claim 10 is anticipated by and unpatentable over claim 8 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 11, Examined Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 11 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 9 (species) in the conflicting patent to Kansagra  and thus, examined claim 11 is anticipated by and unpatentable over claim 9 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 12, Examined Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 10 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 12 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 10 (species) in the conflicting patent to Kansagra  and thus, examined claim 12 is anticipated by and unpatentable over claim 10 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 13, Examined Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 11 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 13 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 11 (species) in the conflicting patent to Kansagra  and thus, examined claim 13 is anticipated by and unpatentable over claim 11 in the conflicting patent to  Kansagra. 

As per Examined dependent Claim 14, Examined Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 12 of Kansagra. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 14 when broadly yet reasonably interpreted is generic (genus) to and fully encompasses claim 12 (species) in the conflicting patent to Kansagra  and thus, examined claim 14 is anticipated by and unpatentable over claim 12 in the conflicting patent to  Kansagra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karp; Harvey Neil et al. (Pub. No.: US 20190247611 A1, hereinafter referred to as "Karp").
As per independent Claim 1, Karp discloses a method for promoting continuous sleep of a subject (Karp in at least fig. 22, abstract, [0001], [0022-0028], [0030], [0095-0096], [0105], [0114-0116], [0120], [0145-0151], [0153], [0157-0158],[0164-0166], [0167-0173], [0175], [0177],, [0181-0183], [0185-0187], [0189-0192], [0201-0202], [0204], [0207], [0209], [0211-0212], [0215], [0218-0219], [0221], [0230], [0234-0236], [0262], [0270-0278]  for example discloses subject-matter relevant to claims. More specifically, Karp in at least abstract, [0027], [0030], [0145], [0167], [0189-0190], [0270] for example discloses a method for promoting continuous sleep of a subject. See at least [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib... Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. For example, a user may implement an initial combination of sound and motion for the first few uses, then switch to a different program based on a child's reaction to the uses… Microprocessors may be used to respond to changing states, such as to calm, crying, reduce sleep latency, increase sleep efficiency, among others. Microprocessors may also be used to wean infants off of motion and sound as they age. For example, the device may increase sound and motion as child gets older and then automatically wean the baby off motion as he or she gets over 4 months. The device may also react to incidents of waking and reduced crying.”), the method comprising:
(a)    providing an apparatus comprising at least one sensor and at least one output device (Karp in at least fig. 22A, [0169-0170] for example discloses providing an apparatus 2258 comprising at least one sensor 2202, 2206, 2208, 2260 and at least one output device 2248, 2250 );
(b)    monitoring a state of the subject using the apparatus (Karp in at least fig. 22B, 22C, [0203-0204], [0270]  for example discloses  monitoring a state of the subject using the apparatus. See at least [0203] “state detection module 2218 of the infant calming/sleep-aid device, which receives signals (data) from a plurality of microphones… in the infant calming device” and [0204] “cry/state detection module 2218 and its interaction with the behavior state module 2230, which may be operable to provide soothing or comforting actions to a baby”; [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. Microprocessors may be used to differentiate sounds, such as infant sounds, … … sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. … Microprocessors may be used to respond to changing states, such as to calm crying, … among others. …”);
(c)    determining the subject is in an awake state using the at least one sensor (Karp in at least fig. 22B, [0157], [0185], [0204], [0270] discloses determining the subject is in an awake state using the at least one sensor. See at least [0157] “Audio generation module … may receive mild signals that indicate an infant is awakening. Mild signals may detect that an infant is mildly awakened. Mild signals may be mild motion signals, mild sound signals, and the like. Mild signals may be sent from a sensor not attached to, attached to or worn by an infant. …Audio generation module 130 …may begin to increase sound levels when mild signals are received”. Also, [0204] “the cry/state detection module 2218 and its interaction with the behavior state module 2230, which may be operable to provide soothing or comforting actions to a baby in a series of levels. In particular, a determination is first made as to whether the sound signals from the microphones represent sound coming from inside of the infant calming device… If a determination is made that sound is coming from the inside of the device, then processing proceeds … to determine whether the sound is a baby cry”; [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. Microprocessors may be used to differentiate sounds, such as infant sounds, … … sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. … Microprocessors may be used to respond to changing states, such as to calm crying, …among others. …”. Here, prior art “crying” is indicative of “the subject is in an awake state” );
(d)    in response to determining the subject is in the awake state, initiating and maintaining an output that can be detected by the subject using the at least one output device (Karp in at least fig. 22C, [0157], [0189], [0198] for example discloses in response to determining the subject is in the awake state, initiating and maintaining an output that can be detected by the subject using the at least one output device. See at least [0157] “Audio generation module … may receive mild signals that indicate an infant is awakening. Mild signals may detect that an infant is mildly awakened. Mild signals may be mild motion signals, mild sound signals, and the like. Mild signals may be sent from a sensor not attached to, attached to or worn by an infant. …Audio generation module 130 …may begin to increase sound levels when mild signals are received”; [0189] “Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. The mechanism may use stereotypical sensory input, stereotypical behavioral output, and the like to trigger the calming reflex. …The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant. …The mechanism may be activated by sound generated by the infant, movement generated by the infant, abnormal biometric signals, and the like. The output of the mechanism may cause reductions in motor output levels. … The infant calming/sleep aid device may teach infants to sleep better by training the sleep pattern of the infant using sleep cues.”; [0198] “after the state of infant cry has been determined against a threshold value, the control system 2216 is further configured to provide a control signal to operate at least one of the movable platform 2102 or the sound output device 2248 to soothe the infant”);
(e)    determining the subject is in a sleep state using the at least one sensor (Karp in [0189-0190], [0270] for example discloses determining the subject is in a sleep state using the at least one sensor. See at least [0189] “Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. The mechanism may use stereotypical sensory input, stereotypical behavioral output, and the like to trigger the calming reflex. …The mechanism may vary by … state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant…The mechanism may be activated by sound generated by the infant, movement generated by the infant, abnormal biometric signals, and the like”, [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. Microprocessors may be used to differentiate sounds, such as infant sounds,…sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. … Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others…”);
(f)    halting the output in response to determining that the subject is in the sleep state such that the apparatus does not produce any output (Karp in [0189-0190] for example discloses halting the output in response to determining that the subject is in the sleep state such that the apparatus does not produce any output. See at least [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the infant …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant”);
(g)    repeating at least step (b) during a sleep session (Karp in at least [0189-090] for example discloses repeating at least step (b) during a sleep session via feedback loop based control mechanism. See at least [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the infant …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant”),
wherein the method further comprises modifying an intensity of the output over time until the intensity reaches zero (Karp in [0145], [0167], [0186-0190], [0270] for example discloses wherein the method further comprises modifying an intensity of the output over time until the intensity reaches zero See at least [0189] “Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. The mechanism may use stereotypical sensory input, stereotypical behavioral output, and the like to trigger the calming reflex. The activation mechanism may be programmed to wane after 3-5 months or the like. The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. …The state may be matched to the optimal stimulus level of an individual infant. Levels may also be adjusted to match the age of the infant”; [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the infant … The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant. For example, … wean an infant from the motion of the infant calming /sleep aid device 2258 starting when the infant is of the age 3-4 months”; [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. Microprocessors may be used to differentiate sounds, such as infant sounds, … Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. For example, a user may implement an initial combination of sound and motion for the first few uses, then switch to a different program based on a child's reaction to the uses. Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. Microprocessors may also be used to wean infants off of motion and sound as they age. For example, the device may increase sound and motion as child gets older and then automatically wean the baby off motion as he or she gets over 4 months. The device may also react to incidents of waking and reduced crying. Microprocessors may take in inputs such as …the duration of detected sound made by infant, the duration of detected motion of infant, the desired motion state, the sensed motion frequency, the amplitude of main platform, the desired system speed, … and the like. The microprocessor may generate outputs such as motor control, audio responses and visual signals.”), and
wherein the method is carried out over an entrainment phase and a subsequent sleep training phase, and wherein modifying the intensity of the output over time is carried out during the sleep training phase (Karp in [0145], [0167], [0186-0190], [0270] for example discloses wherein the method is carried out over an entrainment phase and a subsequent sleep training phase, and wherein modifying the intensity of the output over time is carried out during the sleep training phase. See at least [0145] “ the control system 120 may operate in a manner wherein the intensity of maximum stimulation is increased over the course of the first weeks and subsequently weans the infant off the device's motion … modulation of motion and/or sound may be further controlled by at least one of the weight of the infant, the age of the infant, and the duration of the detected sounds made by the infant; [0167] “The sound in the device may be adapted to respond to the baby's upset by starting a specially engineered high-pitched sound, then stepping down to quieter, lower pitched white noise over several minutes. A wide variety of sound patterns may be enabled. The device may be adapted to gradually increase the intensity of the sound and/or motion during the early weeks of life and to gradually reduce (i.e. wean) the intensity of the sound and/or motion over a suitable time period, such as several weeks or several months later in infancy”; [0189] “Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. The mechanism may use stereotypical sensory input, stereotypical behavioral output, and the like to trigger the calming reflex. The activation mechanism may be programmed to wane after 3-5 months or the like. The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant. Levels may also be adjusted to match the age of the infant…The mechanism may be activated by sound generated by the infant, movement generated by the infant, … and the like. …The infant calming/sleep aid device may teach infants to sleep better by training the sleep pattern of the infant using sleep cues. Sleep cues may be swaddling, effective motion, optimal sound, and the like”; [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. The feedback based control mechanism may select modes, parameters, parameter ranges, and the like. Modes may be motion modes, sound modes, and the like. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant. For example, it may be desirable to wean an infant from the motion of the infant calming /sleep aid device 2258 starting when the infant is of the age 3-4 months”; [0270] “… the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. Microprocessors may be used to differentiate sounds, such as infant sounds, system sounds, or ambient noise. Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. For example, a user may implement an initial combination of sound and motion for the first few uses, then switch to a different program based on a child's reaction to the uses. Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. Microprocessors may also be used to wean infants off of motion and sound as they age. For example, the device may increase sound and motion as child gets older and then automatically wean the baby off motion as he or she gets over 4 months. The device may also react to incidents of waking and reduced crying. Microprocessors may take in inputs such as …the duration of detected sound made by infant, the duration of detected motion of infant, the desired motion state, the sensed motion frequency, … The microprocessor may generate outputs such as motor control, audio responses and visual signals.” Here, prior art “wean infants off of motion and sound as they age” embodiment can be seen as encompassing the recited “an entrainment phase” – “the device may increase sound and motion as child gets older” and the recited “a subsequent sleep training phase” – “then automatically wean the baby off motion as he or she gets over 4 months”).
Karp does not explicitly require promoting continuous sleep of a subject by eliminating and/or preventing sleep associations.
However, Karp discloses alternate embodiments that disclose a method for promoting continuous sleep of a subject by eliminating and/or preventing sleep associations (More specifically, Karp in at least abstract, [0027], [0030], [0145], [0167], [0175], [0189-0190], [0270],  for example discloses a method for promoting continuous sleep of a subject by eliminating and/or preventing sleep associations as would occur for example when the subject is weaned off or via user interface customizations and functions such as start/stop session, sound/motion on/off. See at least Karp [0145] “control system 120 may operate in a manner wherein the intensity of maximum stimulation is increased over the course of the first weeks and subsequently weans the infant off the device's motion …modulation of motion and/or sound may be further controlled by … the duration of the detected sounds made by the infant”; [0167] “device may be adapted to gradually increase the intensity of the sound and/or motion during the early weeks of life and to gradually reduce (i.e. wean) the intensity of the sound and/or motion over a suitable time period”; [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib... Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. For example, a user may implement an initial combination of sound and motion for the first few uses, then switch to a different program based on a child's reaction to the uses… Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. Microprocessors may also be used to wean infants off of motion and sound … the device may increase sound and motion as child gets older and then automatically wean the baby off motion as he or she gets over 4 months. The device may also react to incidents of waking and reduced crying.”. Please note , here, prior art “wean off” functionality is representative of “eliminating and/or preventing sleep associations” as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for promoting continuous sleep of a subject as taught by Karp, to be applicable to eliminating and/or preventing sleep associations as also disclosed by Karp. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of improving sleep by weaning the subject off or reducing the subject’s dependency on external sleep associations such as motion and sound over time (Karp, [0270]).

As per dependent Claim 2, Karp as a whole further discloses  method further comprising: determining a total amount of time the subject is in the awake state per night (Karp in at least [0145], [0167], [0189-0190], fig. 22c, [0209], [0270] for example discloses determining a total amount of time the subject is in the awake state per night. See at least [0145] “the control system 120 may operate in a manner wherein the intensity of maximum stimulation is increased over the course of the first weeks and subsequently weans the infant off the device's motion … modulation of motion and/or sound may be further controlled by at least one of … the duration of the detected sounds made by the infant.”;[0209] “quantifying an infant cry … An average of amount of energy, or sound intensity, during a specified time period may be determined…The number of peaks may be tracked, intensity of peaks may be tracked, duration of cry periods may be tracked, and the like, to inform the behavior state machine to transition from one level of platform movement to another”); and 
switching from the entrainment phase to the sleep training phase when the total amount of time the subject is in the awake state is less than a predetermined amount of time on a particular night or on each night of a series of consecutive nights (Examiner notes that here, the “when” limitation can be interpreted as a contingent limitation and thus, in light of MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, the prior art need not necessarily disclose this contingent limitation. Nonetheless, Karp in [0145], [0167], [0187], [0186-0190], [0270] for example discloses switching from the entrainment phase to the sleep training phase when the total amount of time the subject is in the awake state is less than a predetermined amount of time on a particular night or on each night of a series of consecutive nights. See at least [0167] “. The device may be adapted to gradually increase the intensity of the sound and/or motion during the early weeks of life and to gradually reduce (i.e. wean) the intensity of the sound and/or motion over a suitable time period, such as several weeks or several months later in infancy.” ; [0189] “ Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. … The activation mechanism may be programmed to wane after 3-5 months or the like. The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant…The mechanism may be activated by sound generated by the infant, movement generated by the infant, … and the like. …The infant calming/sleep aid device may teach infants to sleep better by training the sleep pattern of the infant using sleep cues. Sleep cues may be swaddling, effective motion, optimal sound, and the like. ”; [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. The feedback based control mechanism may select modes, parameters, parameter ranges, and the like. Modes may be motion modes, sound modes, and the like. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant. For example, it may be desirable to wean an infant from the motion of the infant calming /sleep aid device 2258 starting when the infant is of the age 3-4 months.” [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. … Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. … Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. Microprocessors may also be used to wean infants off of motion and sound as they age. For example, the device may increase sound and motion as child gets older and then automatically wean the baby off motion as he or she gets over 4 months. The device may also react to incidents of waking and reduced crying. Microprocessors may take in inputs such as …the duration of detected sound made by infant, the duration of detected motion of infant, the desired motion state, the sensed motion frequency, … The microprocessor may generate outputs such as motor control, audio responses and visual signals. ”).

As per dependent Claim 3, Karp as a whole further discloses  method further comprising, when in the sleep training phase: determining a total amount of time the subject is in the awake state per night (Examiner notes that here, the “when” limitation can be interpreted as a contingent limitation and thus, in light of MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, the prior art need not necessarily disclose this contingent limitation. Nonetheless, Karp in at least [0145], [0167], [0189-0190], fig. 22c, [0209], [0270] for example discloses determining a total amount of time the subject is in the awake state per night. See at least [0145] “the control system 120 may operate in a manner wherein the intensity of maximum stimulation is increased over the course of the first weeks and subsequently weans the infant off the device's motion … modulation of motion and/or sound may be further controlled by at least one of … the duration of the detected sounds made by the infant.”;[0209] “quantifying an infant cry … An average of amount of energy, or sound intensity, during a specified time period may be determined…The number of peaks may be tracked, intensity of peaks may be tracked, duration of cry periods may be tracked, and the like, to inform the behavior state machine to transition from one level of platform movement to another”);
decreasing the intensity of the output when the total amount of time the subject is in the awake state is less than a predetermined amount of time on a particular night or on each night of a series of consecutive nights; and repeating the determining and decreasing steps until the intensity of the output is zero (Karp in fig. 22C, 22H, [0145], [0167], [0187], [0186-0190], [0270] for example discloses decreasing the intensity of the output when the total amount of time the subject is in the awake state is less than a predetermined amount of time on a particular night or on each night of a series of consecutive nights; and repeating the determining and decreasing steps until the intensity of the output is zero i.e. subject is automatically weaned off sleep association via sensor-actuator feedback loop and rules engines. See at least [0167] “. The device may be adapted to gradually increase the intensity of the sound and/or motion during the early weeks of life and to gradually reduce (i.e. wean) the intensity of the sound and/or motion over a suitable time period, such as several weeks or several months later in infancy.” ; [0189] “ Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. … The activation mechanism may be programmed to wane after 3-5 months or the like. The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant…The mechanism may be activated by sound generated by the infant, movement generated by the infant, … and the like. …The infant calming/sleep aid device may teach infants to sleep better by training the sleep pattern of the infant using sleep cues. Sleep cues may be swaddling, effective motion, optimal sound, and the like. ”; [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. The feedback based control mechanism may select modes, parameters, parameter ranges, and the like. Modes may be motion modes, sound modes, and the like. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant. For example, it may be desirable to wean an infant from the motion of the infant calming /sleep aid device 2258 starting when the infant is of the age 3-4 months.” [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. … Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. … Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. Microprocessors may also be used to wean infants off of motion and sound as they age. For example, the device may increase sound and motion as child gets older and then automatically wean the baby off motion as he or she gets over 4 months. The device may also react to incidents of waking and reduced crying. Microprocessors may take in inputs such as …the duration of detected sound made by infant, the duration of detected motion of infant, the desired motion state, the sensed motion frequency, … The microprocessor may generate outputs such as motor control, audio responses and visual signals. ”).

As per dependent Claim 4, Karp as a whole further discloses method further comprising, when in the sleep training phase: increasing the intensity of the output when the total amount of time the subject is in the awake state is greater than the predetermined amount of time on a particular night or on each night of a series of consecutive nights; and repeating the determining, decreasing, and increasing steps until the intensity of the output is zero Examiner notes that here, the “when” limitation can be interpreted as a contingent limitation and thus, in light of MPEP 2111.04(II) which states the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, the prior art need not necessarily disclose this contingent limitation. Nonetheless, Karp in fig. 22C, 22H, [0145], [0167], [0187], [0186-0190], [0270] for example discloses increasing the intensity of the output when the total amount of time the subject is in the awake state is greater than the predetermined amount of time on a particular night or on each night of a series of consecutive nights; and repeating the determining, decreasing, and increasing steps until the intensity of the output is zero i.e. subject is automatically weaned off sleep association via sensor-actuator feedback loop and rules engines. See at least [0167] “. The device may be adapted to gradually increase the intensity of the sound and/or motion during the early weeks of life and to gradually reduce (i.e. wean) the intensity of the sound and/or motion over a suitable time period, such as several weeks or several months later in infancy.” ; [0189] “ Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. … The activation mechanism may be programmed to wane after 3-5 months or the like. The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant…The mechanism may be activated by sound generated by the infant, movement generated by the infant, … and the like. …The infant calming/sleep aid device may teach infants to sleep better by training the sleep pattern of the infant using sleep cues. Sleep cues may be swaddling, effective motion, optimal sound, and the like. ”; [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. The feedback based control mechanism may select modes, parameters, parameter ranges, and the like. Modes may be motion modes, sound modes, and the like. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant. For example, it may be desirable to wean an infant from the motion of the infant calming /sleep aid device 2258 starting when the infant is of the age 3-4 months.” [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. … Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. … Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. Microprocessors may also be used to wean infants off of motion and sound as they age. For example, the device may increase sound and motion as child gets older and then automatically wean the baby off motion as he or she gets over 4 months. The device may also react to incidents of waking and reduced crying. Microprocessors may take in inputs such as …the duration of detected sound made by infant, the duration of detected motion of infant, the desired motion state, the sensed motion frequency, … The microprocessor may generate outputs such as motor control, audio responses and visual signals. ”).

As per dependent Claim 5, Karp as a whole further discloses method further comprising increasing the intensity of the output in response to determining that the subject is in the awake state for longer than a predetermined amount of time (Karp in fig. 22C, 22H, [0145], [0167], [0187], [0186-0190], [0270] for example discloses increasing the intensity of the output in response to determining that the subject is in the awake state for longer than a predetermined amount of time. See at least [0145] “the control system 120 may operate in a manner wherein the intensity of maximum stimulation is increased over the course of the first weeks …modulation of motion and/or sound may be further controlled by … the duration of the detected sounds made by the infant.:;  [0167] “. The device may be adapted to gradually increase the intensity of the sound and/or motion during the early weeks of life.” ; [0189] “ Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. … The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher … levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant…The mechanism may be activated by sound generated by the infant, movement generated by the infant, … and the like.  ”; [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. The feedback based control mechanism may select modes, parameters, parameter ranges, and the like. Modes may be motion modes, sound modes, and the like. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the …The feedback based control mechanism may operate as a feedback loop”; [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. … Microprocessors may be used to record and analyze sounds. Such sounds may include sounds which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. … Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. … the device may increase sound and motion as child gets older … The device may also react to incidents of waking and reduced crying. Microprocessors may take in inputs such as …the duration of detected sound made by infant, the duration of detected motion of infant, the desired motion state, the sensed motion frequency, … The microprocessor may generate outputs such as motor control, audio responses and visual signals.).

As per dependent Claim 6, Karp as a whole further discloses method wherein the apparatus comprises a mattress, a mattress pad configured to be received under a mattress, a mattress pad configured to be received over a mattress, a crib, a device configured to attach to a crib, or a wearable device (Karp [0270], [0274]).

As per dependent Claim 7, Karp as a whole further discloses method wherein the at least one sensor comprises a microphone and/or an accelerometer (Karp in [0095], fig. 22A, [0169] for example discloses wherein the at least one sensor comprises a microphone and/or an accelerometer. See at least [0169] “infant calming/sleep-aid device 2258 may include various control system related components including a control system 2216 for receiving and processing inputs 2200 and generating outputs 2246, a user interface 2201, and a communication facility 2214. … control system 2216 may include various components depending on implementation needs, include various combinations of a motor, driver, sensory circuit, and microprocessor... Inputs 2200 may include data or control signals from various types of sensors or devices such as microphone or sound sensor 2202, motion control sensor 2206, accelerometer or motion sensor 2208, user interface 2201, biometric sensor, and the like.”).

As per dependent Claim 8, Karp as a whole further discloses  method wherein the at least one output device comprises an actuator and/or a speaker (Karp in at least fig. 22A, [0169] for example discloses wherein the at least one output device comprises an actuator and/or a speaker. See at least [0169] “As shown in FIG. 22A, infant calming/sleep-aid device 2258 may include various control system related components including a control system 2216 for receiving and processing inputs 2200 and generating outputs 2246, a user interface 2201, and a communication facility 2214 …control system 2216 may include various components depending on implementation needs, include various combinations of a motor, driver, sensory circuit, and microprocessor. … Outputs from the control system 2216 are directed to devices such as one or more speakers 2248 for controlling the generation of sound, motion controller 2250 for controlling the motion of a platform or structure on which the infant is placed”).

As per dependent Claim 9, Karp as a whole further discloses method wherein: initiating and maintaining the output is carried out after a predetermined amount of time after continuously determining the subject is in the awake state (Karp in at least fig. 22B, 22C, 22H, [0145], [0157], [0167], [0189-0190], [0198], [0270] for example discloses initiating and maintaining the output is carried out after a predetermined amount of time after continuously determining the subject is in the awake state. See at least [0157] “Audio generation module … may receive mild signals that indicate an infant is awakening. Mild signals may detect that an infant is mildly awakened. Mild signals may be mild motion signals, mild sound signals, and the like. Mild signals may be sent from a sensor not attached to, attached to or worn by an infant. …Audio generation module 130 …may begin to increase sound levels when mild signals are received”; [0189] “Infant calming/sleep aid device 2258 may provide a mechanism to activate the calming reflex of an infant, such as via the control system described with respect to FIG. 22A. The mechanism may use stereotypical sensory input, stereotypical behavioral output, and the like to trigger the calming reflex. …The mechanism may exhibit threshold variations that vary between higher and lower thresholds based on the individual infant. The mechanism may vary by biometric evaluation or state of the infant and may call for higher or lower levels of stimulation based on the state of the infant. The state may be a quiet sleeping state, active sleep state, drowsiness state, quiet alert state, fussing state, crying state, and the like. The state may be matched to the optimal stimulus level of an individual infant. …The mechanism may be activated by sound generated by the infant, movement generated by the infant, abnormal biometric signals, and the like. The output of the mechanism may cause reductions in motor output levels. … The infant calming/sleep aid device may teach infants to sleep better by training the sleep pattern of the infant using sleep cues.”; [0198] “after the state of infant cry has been determined against a threshold value, the control system 2216 is further configured to provide a control signal to operate at least one of the movable platform 2102 or the sound output device 2248 to soothe the infant”); and
 halting the output is carried out after a predetermined amount of time after continuously determining the subject is in the sleep state (Karp in [0145], [0167], [0189-0190], [0270] for example discloses halting the output is carried out after a predetermined amount of time after continuously determining the subject is in the sleep state. See at least [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the infant …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant”).

As per dependent Claim 10, Karp as a whole further discloses  method wherein: the at least one sensor and the at least one output device are each in communication with a processor (Karp in at least [0169], fig. 22A, [0270]), determining the subject is in the awake state and determining the subject is in the sleep state are carried out using the processor based on data captured by the at least one sensor(Karp in [0169], fig. 22A, 22B, [0270] for example discloses determining the subject is in the awake state and determining the subject is in the sleep state are carried out using the processor based on data captured by the at least one sensor . See at least [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. Microprocessors may be used to differentiate sounds, such as infant sounds, system sounds, or ambient noise. Microprocessors may be used to record and analyze sounds… which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. … Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others. …The device may also react to incidents of waking and reduced crying. …The microprocessor may generate outputs such as motor control, audio responses and visual signals.”), and initiating and maintaining the output and halting the output are carried out in response to instructions generated by the processor(Karp in at least [0169], [0190], fig. 22B, [0270] for example discloses initiating and maintaining the output and halting the output are carried out in response to instructions generated by the processor via  a feedback loop. See at least [0190] “The mechanism to activate the calming reflex or the conditioned response of an infant may be activated by a feedback based control mechanism. … The feedback based control mechanism may provide motion feedback to control the motion of the swing of the infant calming/sleep aid device 2258. The motion feedback may activate a calming reflex of the infant …The feedback based control mechanism may operate as a feedback loop. The feedback loop may result in a reduction overtime of the mechanism to activate the calming reflex or conditioned response of an infant”; [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. … Microprocessors may be used to record and analyze sounds… which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. … Microprocessors may be used to respond to changing states, such as to calm, crying, reduce sleep latency, increase sleep efficiency, among others. …The device may also react to incidents of waking and reduced crying. …The microprocessor may generate outputs such as motor control, audio responses and visual signals.”).

As per dependent Claim 11, Karp as a whole further discloses method wherein the apparatus comprises the processor (Karp in [0270]).

As per dependent Claim 12, Karp as a whole further discloses method wherein the apparatus comprises a communication device, and wherein a connected device in communication with the apparatus comprises the processor (Karp in , [0281], [0169], fig. 22A, 22B, [0270] for example discloses the apparatus comprises a communication device, and wherein a connected device in communication with the apparatus comprises the processor. See at least [0169] “infant calming/sleep-aid device 2258 may include various control system related components including a control system 2216 for receiving and processing inputs 2200 and generating outputs 2246, a user interface 2201, and a communication facility 2214. It is to be appreciated that the control system 2216 may include various components depending on implementation needs, include various combinations of a motor, driver, sensory circuit, and microprocessor. … Inputs 2200 may include data or control signals from various types of sensors or devices such as microphone or sound sensor 2202, motion control sensor 2206, accelerometer or motion sensor 2208, user interface 2201, biometric sensor, and the like. In an embodiment, biometric sensor could be an accelerometer or other vibration sensor, … Outputs from the control system 2216 are directed to devices such as one or more speakers 2248 for controlling the generation of sound, motion controller 2250 for controlling the motion of a platform or structure on which the infant is placed”).

As per dependent Claim 13, Karp as a whole further discloses method further comprising modifying the operation of the apparatus in response to user input on the connected device(Karp in at least [0028], [0171] for example discloses modifying the operation of the apparatus in response to user input on the connected device. See at least [0028] “method is disclosed for controlling an infant calming/sleep aid device comprising providing an infant calming/sleep-aid device comprising a platform for supporting an infant, a control system for receiving at least one input relating to the infant from a user and for generating at least one output that controls at least one of a motion of the platform and a sound directed to the infant, and a communication facility for linking the at least one input with the control system, providing a plurality of selectable operational modes for the infant calming/sleep-aid device, each operational mode comprising at least one of a defined motion range of the platform and a sound range, selecting an operational mode based at least in part on the user provided input, and activating the operational mode based on the selection”).
As per dependent Claim 14, Karp as a whole further discloses method further comprising: cycling through a plurality of different outputs; determining which particular output or combination of outputs that are most effective for the subject; and using the particular output or combination of outputs that are most effective for the subject as the output (Karp in at least [0270] for example discloses cycling through a plurality of different outputs; determining which particular output or combination of outputs that are most effective for the subject; and using the particular output or combination of outputs that are most effective for the subject as the output. See at least [0270] “the infant calming/sleep-aid device 2258 may comprise microprocessors for use in the crib. … which reflect a baby's state (e.g. sleeping, crying) or to provide feedback. Microprocessors may be used to generate responses and deliver the optimal mix of sound and motion for a specific. …Microprocessors may be used to respond to changing states, such as to calm crying, reduce sleep latency, increase sleep efficiency, among others”).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20110137217 A1 to Shinnick; Mark for disclosing an apparatus for stimulating a sleeping infant. An enclosure includes a circuit having a power source, a user interface, and timing and random number generator functions for producing successive rest durations, stimulation durations, and stimulation intensities, all based on preset distribution curves with preset variances. At least one stimulating device such, as a mass reciprocally moved by a motor, is electrically interconnected with the circuit. Upon expiration of a rest duration, the stimulating device is activated for the stimulation duration at the stimulation intensity, and then deactivated/halted for the next successive rest duration similar to that disclosed and claimed.
US 20160058428 A1 to Shinar Zvika et al. for disclosing apparatus and methods for monitoring a subject. A sensor is configured to monitor the subject without contacting the subject or clothes the subject is wearing, and without viewing the subject or clothes the subject is wearing, and to generate a sensor signal in response to the monitoring. A computer processor is configured to receive the sensor signal, and to analyze the sensor signa and in response to the analyzing, the computer processor is configured to automatically identify a state of the subject, and to generate an output device such as a room-climate-regulation device in response thereto similar to that disclosed. 
US 20180207393 A1 to Baek; Dusan et al. for disclosing a method and apparatus for controlling an electronic device including a light source in order to manage a user sleep environment. More specifically, Baek discloses a method of controlling a control device for managing a user's sleep environment comprising the steps of: obtaining sleep-related biometric information of the user on the basis of user sensing data sensed by a sensor; and controlling, on the basis of the sleep-related information, a first wavelength band output of at least one electronic device comprising a light source based on the sleep related information, similar in terms of providing stimulation based on biometric sensor of the sleeping subject to that disclosed.
US 20200038623 A1 to Dalgleish; Martin James et al. for disclosing systems, methods, and apparatuses for aiding a user to fall asleep, stay asleep, and achieve a higher quality of sleep throughout the night (see figure 3) similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        December 14, 2022